Citation Nr: 0205137	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to August 11, 1992 for 
grant of service connection for a schizoaffective disorder.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to February 
1971 and from August 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which implemented the Board's October 
1998 grant of service connection for schizoaffective 
disorder, and assigned an effective date of August 11, 1992.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  An unappealed rating decision dated May 1978 denied 
service connection for a psychiatric disorder.

3.  A BVA decision dated June 1984 denied service connection 
for a psychiatric disorder.

4.  The veteran's application to reopen his claim for service 
connection for a psychiatric disorder was received by the RO 
on August 11, 1992.


CONCLUSIONS OF LAW

The requirements for an effective date prior to August 11, 
1992 for the grant of service connection for schizoaffective 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's November 1998 
rating decision granting service connection for 
schizoaffective disorder effective August 11, 1992 is 
incorrect.  More specifically, the veteran argues that the 
rating decision is incorrect because he is entitled to an 
earlier effective date, that of his original claim in 1978.  
The veteran argues that he is entitled to an effective date 
of 1978 because that is the date of his original claim for 
service connection for a psychiatric disorder and because he 
was deemed disabled by the Social Security Administration as 
of 1978.

This case was previously before the Board in October 2000.  
At that time, the Board denied the appellant's claim for an 
earlier effective date.  The appellant appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In July 2001, the Court vacated the October 2000 
Board decision with respect to the issue presently on appeal, 
and remanded the matter back to the Board for further 
development regarding the Veterans Claims Assistance Act of 
2000 and readjudication.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the veteran and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
or her claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an earlier effective date.  The 
Board concludes that discussions as contained in the rating 
decisions and in the subsequent statement of the case, as 
well as in additional correspondence to the veteran, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  The Board finds that VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and VA examination reports, in addition to 
correspondence from the veteran and the veteran's service 
records.  The Board is not aware of any additional relevant 
evidence, which is available in connection with the issue on 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Accordingly, the Board concludes that 
remanding the claims for additional development under the new 
statute and regulations is not necessary, and reviewing the 
claims without remanding is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 3.400 (2001).  Except as otherwise provided, 
the effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.  In cases 
involving new and material evidence, where evidence other 
than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

Historically, the veteran's first claim for service 
connection for a psychiatric disorder was received in April 
1978. In a May 1978 rating decision, the RO denied the 
veteran's claim and the veteran was advised of the denial and 
of his appellate rights.  The veteran did not appeal that 
decision within the applicable time period.  The RO again 
denied the veteran's claim for service connection in a March 
1983 rating decision.  The veteran perfected an appeal from 
this decision and in a June 1984 decision, the Board upheld 
the denial of service connection.  

On August 11, 1992, the veteran submitted a statement 
indicating that he wished to "receive copies of his claims 
file and reopen a claim for service connection for 
homicidal/suicidal tendencies."  The RO construed this as a 
request to reopen a claim for service connection for a 
psychiatric disability.  In an October 1993 rating decision, 
the RO denied the veteran's claim.  The veteran perfected an 
appeal from this decision and in an October 1998 Board 
decision, the Board concluded that new and material evidence 
had been submitted to reopen the veteran's claim and granted 
service connection for a psychiatric disorder.  In reopening 
the veteran's claim granting service connection, the Board 
relied on a May 1973 summary of a psychiatric evaluation for 
the veteran's former dependent wife and an April 1996 VA 
examination.  The Board's decision was implemented by a 
November 1998 rating decision, and the RO determined that 
service connection was to be established from August 11, 
1992.

The RO's May 1978 and March 1983 decisions are final.  See 
38 U.S.C.A. § 7105(a), (b)(1), (c) (West 1991) (a notice of 
disagreement must be filed within one year of mailing the 
notice of the RO's decision, or the RO's determination 
becomes final); 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 
(when the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision).  
In addition, the Board's June 1984 decision is final.  See 38 
U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a) (as a general 
rule, a decision by the Board is final unless the Chairman of 
the Board orders reconsideration of the decision, or the 
claimant files an appeal to the United States Court of 
Appeals for Veterans Claims).  Therefore, the provisions of 
38 C.F.R. § 3.400(q)(1)(ii) are applicable.

The Board finds that the effective date of August 11, 1992 
for the grant of service connection for schizoaffective 
disorder is proper.  There is no indication that the veteran 
specifically acted to reopen this previously denied claim for 
service connection after the RO's May 1978 rating decision or 
the Board's June 1984 decision.  In fact, in his May 1999 VA 
Form 9 (Appeal to the Board of Veterans' Appeals), the 
veteran does not dispute that he did not exercise his right 
to appeal these decisions.  Moreover, the Board has carefully 
reviewed the record and does not find any document that could 
be construed as a request to reopen the previously denied 
claim for service connection for a psychiatric disorder, 
aside from claims adjudicated by the RO prior to the August 
1992 request to reopen the veteran's claim.  In this regard, 
the Board notes that the veteran does not contend that he 
submitted a claim between the June 1984 Board decision and 
August 11, 1992.   Thus, the Board is unable to find an 
earlier effective date for service connection for the 
veteran's schizoaffective disorder.  As the effective date in 
the case of a reopened claim is the later of the date 
entitlement arose or the date of the claim, August 11, 1992 
is the appropriate date because that was the date of receipt 
of the veteran's claim to reopen. 

The Board notes the veteran's statements that his 
schizoaffective disorder existed since the 1970s, and that 
medical evidence submitted in connection with his claim to 
reopen was unavailable to him at the time of his previous 
claims.  However, there is no provision for payment of 
benefits from an earlier date based on a disorder's existence 
from a date previous to the veteran's claim.  See 38 C.F.R. 
§ 3.400(b)(2).   Likewise, the May 1973 summary of treatment 
for the veteran's dependent wife, while relevant to the 
veteran's grant of service connection, is not probative for 
purposes of determining the effective date for the veteran's 
grant of service connection.  See 38 C.F.R. § 3.156(c); 
38 C.F.R. § 3.400(q)(2) (the relevant service department 
records, for purposes of determining the effective date for a 
case reopened on the basis of new and material evidence, are 
the veteran's own service records).  And, while the 
submission of medical records may be construed as an informal 
claim for VA benefits under certain specified conditions, the 
date of that informal claim is the date of receipt.  See 
38 C.F.R. § 3.155.  Therefore, the criteria for an earlier 
effective date have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to an effective 
date prior to August 11, 1992 for service connection of the 
veteran's schizoaffective disorder.  


ORDER

The claim of entitlement to an effective date prior to August 
11, 1992 for the grant of service connection for 
schizoaffective disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

